Citation Nr: 0425161	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  99-06 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for residuals of 
bilateral inferior pubic rami fractures, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from January 1985 to June 
1986.

This appeal to the Board of Veterans Appeals (Board) arises 
from a May 1998 rating action that denied service connection 
for PTSD, and granted an increased rating from 0 percent to 
10 percent for residuals of bilateral inferior pubic rami 
fractures.  A Notice of Disagreement with the denial of 
service connection and the 10 percent rating was received in 
October 1998, and a Statement of the Case (SOC) was issued in 
January 1999.  A Substantive Appeal was received in March 
1999.  A Supplemental SOC (SSOC) was issued in May 2002.

By letters of August 2003, the RO notified the veteran and 
her of representative of a Board hearing that had been 
scheduled for her at the RO for a date in September.  The 
veteran failed to report for the hearing.

The Board's decision on the claim for service connection for 
PTSD is set forth below.  The claim for a rating in excess of 
10 percent for residuals of bilateral inferior pubic rami 
fractures is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.; the VA will 
notify the veteran when further action on her part is 
required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for PTSD on 
appeal has been accomplished.  

2.  The evidence does not support or corroborate the 
veteran's account of rape during her peacetime service.  

3.  No competent medical opinion links the veteran's PTSD to 
any alleged rape in service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A.       §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, during 
the pendency of this appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To 
implement the provisions of the law, the VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim for service connection for PTSD on 
appeal has been accomplished.  

In the June 1992 and June and October 1997 RO letters, the 
May 1998 rating action, the January 1999 SOC, the April 1999, 
April 2001, May 2002, and September 2003 RO letters, the 
veteran and her representative were variously notified of the 
law and regulations governing entitlement to the benefit 
sought on appeal, the evidence that would substantiate her 
claim, and the evidence that had been considered in 
connection with her appeal.  The SOC specifically advised her 
that evidence from alternative sources (other than service 
records) may constitute credible supporting evidence of her 
claimed in-service rape.  After each, the veteran was 
afforded an opportunity to respond.  Thus, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support her claim, and has 
been provided ample opportunity to submit information and 
evidence.  

Additionally, the aforementioned letters and documents 
variously informed the veteran of what the evidence had to 
show to establish entitlement to the benefit she sought; what 
information or evidence VA still needed from her; what 
evidence VA had retrieved and considered in her claim; what 
evidence she had to furnish; what she had to do to obtain 
assistance from VA in connection with her appeal; and that VA 
would make reasonable efforts to help her get evidence 
necessary to support her claim, such as medical records 
(including private medical records), if she furnished enough 
information about such records so that VA could request them 
from the person or agency that had them.  

In addition, the April 2001 RO letter specifically informed 
the appellant of the VCAA's requirements, and notified her 
that she could help with her claim by informing the VA of any 
additional information or evidence that she wanted it to try 
to obtain for her, where to send additional evidence or 
information concerning her appeal, and where she could 
request assistance if needed.  Accordingly, the Board finds 
that the statutory and regulatory requirement that the VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and what evidence will be retrieved by the VA 
has been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held that proper 
VCAA notice should notify a claimant of: (1) the evidence 
that is needed to substantiate a claim; (2) the evidence, if 
any, to be obtained by the VA; (3) the evidence, if any, to 
be provided by the claimant; and (4) a request by the VA that 
the claimant provide any evidence in his possession that 
pertains to the claim.  As explained above, all of these 
requirements have been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after" VA receives a complete or substantially 
complete application for VA benefits.  In the case now before 
the Board, documents strictly meeting the VCAA's notice 
requirements were not provided, nor could they have been 
provided, prior to the May 1998 rating action on appeal, 
inasmuch as the VCAA was not enacted until late 2000.  
However, the Board finds that any lack of pre-adjudication 
notice in this case has not prejudiced the veteran in any 
way.  

As indicated above, the rating action, the numerous RO 
letters, the SOC, and the SSOC issued between 1992 and 2003 
have repeatedly explained to the veteran what was needed to 
substantiate her claim.  As a result of RO development, 
extensive service medical, administrative, and personnel 
records, post-service VA medical records, a comprehensive VA 
psychiatric examination report, and a statement from the 
veteran's mother have been associated with the claims file 
and considered in evaluating the veteran's appeal.  Hence, 
the Board finds that any failure on the VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim currently under 
consideration is harmless.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 
(2003).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made comprehensive efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim, as documented in the abovementioned 
RO letters and SOC, as a result of which extensive service 
medical, administrative, and personnel records, post-service 
VA medical records, a comprehensive VA psychiatric 
examination report, and a statement from the veteran's mother 
have been associated with the claims file and considered in 
evaluating her appeal.  In July 1992, the veteran's 
representative furnished copies of post-service VA medical 
records in response to the RO's June 1992 letter requesting 
that she furnish additional information with respect to her 
claim for service connection for PTSD.  The veteran failed to 
respond to the RO's October 1997 letter requesting that she 
furnish additional information with respect to her claim for 
service connection for PTSD secondary to an alleged in-
service personal assault.  In July 2001, the veteran's 
representative submitted a statement from the veteran's 
mother in support of her claim.  The veteran failed to report 
for a Board hearing scheduled for her at the RO in September 
2003.  Her representative furnished written argument in this 
appeal in August 2002, September 2003, and August 2004.  

Significantly, neither the veteran nor her representative has 
identified, and the claims file does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim for service connection for PTSD 
that has not been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claim for service connection on appeal, at this 
juncture, poses no risk of prejudice to the veteran.  

II.  Background

The service medical, administrative, and personnel records 
are completely negative for complaints, notations, or 
indications of any alleged rape in service.  In September 
1985, the veteran was psychologically evaluated for symptoms 
of depression that were noted to be secondary to persistent 
pelvic discomfort due to her (now service-connected) 
bilateral inferior pubic rami fractures.  Her family 
circumstances were noted to be extremely complicated due to 
childhood physical and sexual abuse.  There was no diagnosis 
following examination.  The veteran was psychiatrically 
normal on April 1986 examination for purposes of a military 
medical board.

Post service, the veteran was hospitalized at a VA medical 
facility in March and April 1992 for what was diagnosed as 
organic hallucinosis, alcohol dependence, cocaine abuse, and 
a borderline personality disorder.  A review of her past 
psychiatric history indicated allegations of childhood abuse 
by her stepfather.  A review of her military history was 
negative for allegations of rape.

In an April 1992 statement, the veteran related her claimed 
PTSD to her service-connected bilateral inferior pubic rami 
fractures; there were no allegations of in-service rape or 
attributions of psychiatric impairment to such incident.

In November and December 1993, the veteran was hospitalized 
at a VA medical facility for what was diagnosed as organic 
mood syndrome, cocaine and alcohol abuse, and a borderline 
personality disorder.  A review of her past psychiatric 
history indicated that she had been hospitalized at a private 
medical facility in summer 1993 after she was raped and 
became suicidal.  A review of her military history was 
negative for allegations of rape.

In July 1994, the veteran was hospitalized at a VA medical 
facility for what was diagnosed as a schizophrenic disorder, 
histories of alcohol dependence and cocaine abuse, and a 
borderline personality disorder.  A nonspecific past medical 
history of rape was noted.  A review of her military history 
was negative for allegations of rape.

In August and September 1994, the veteran was hospitalized at 
a VA medical facility for what was diagnosed as a 
schizoaffective disorder, polysubstance abuse, and alcohol 
dependence.

In November and December 1995, the veteran was hospitalized 
at a VA medical facility for what was diagnosed as 
polysubstance abuse and a borderline personality disorder.  
She gave a family history of childhood sexual abuse; a 
history of rape by her stepfather; and a history of a recent 
rape by her sister's husband.  A review of her military 
history was negative for allegations of rape.

January 1997 VA outpatient psychiatric records noted 
assessments of PTSD, major depressive disorder, and rule-out 
bipolar disorder.  When seen again in April, the diagnosis 
was PTSD with major depression.  In June, the diagnosis was 
PTSD with depression with psychotic features.  The outpatient 
records showed no history of in-service rape or medical 
opinion relating the PTSD to any incident of military 
service.

On July 1997 consultation with a VA registered nurse, the 
veteran gave a history of in-service rape which she did not 
report while in service.  No psychiatric disorder was 
diagnosed.

On July 1997 VA psychiatric examination, the examiner 
reviewed the veteran's claims file, including her documented 
military, medical, occupational, financial, relationship, 
family, alcohol/drug, and psychiatric history.  She gave a 
history of in-service rape, and stated that she had not been 
able to talk about this until recently.  After examination, 
the diagnoses were PTSD (the examiner noted that there was no 
documentation of such rape in the claims file), polysubstance 
abuse, alcohol abuse in remission, unspecified psychotic 
disorder, and borderline personality disorder.

In a May 1998 statement, a VA physician stated that the 
veteran had been receiving treatment for the last 3 years for 
PTSD with recurrent episodes of depression with psychotic 
features.  There was no history of in-service rape or medical 
opinion relating the PTSD to any incident of military 
service.

In her March 1999 Substantive Appeal, the veteran stated that 
she did not report being raped in service or during any 
subsequent period of hospitalization because she wanted to 
keep memory of the event suppressed, and allow herself the 
luxury of having her military experience remembered by 
herself and her mother with pride.

In a July 2001 statement, the veteran's mother stated that 
the veteran kept her in-service rape to herself until her 
medical discharge, at which time the veteran confided this 
information to her and the veteran's sisters.

III.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by peacetime service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate his account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually-transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  The VA will 
not deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than his service records or evidence of 
behavior changes may constitute credible supporting evidence 
of the stressor and allowing him the opportunity to furnish 
this type of evidence or advise the VA of potential sources 
of such evidence.  The VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  38 C.F.R. § 3.304(f)(3).

In this case, the veteran contends that she had PTSD as a 
result of alleged in-service rape.  Although PTSD has been 
diagnosed, the Board finds no link, established by medical 
evidence, between her current symptoms and such alleged in-
service rape, and no credible supporting evidence that the 
claimed in-service rape occurred.

The evidence necessary to established the occurrence of a 
claimed stressor turns on whether the alleged stressor is 
combat related.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony, alone may establish the occurrence 
of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f)(1).  

Absent evidence that the veteran engaged in combat with the 
enemy, the veteran's lay statements, alone, are not 
sufficient to establish the occurrence of any in-service 
stressor; rather, corroborating evidence is needed to support 
the claim for service connection.  Id.  See also Cohen v. 
Brown, 10 Vet. App. 128, 146-7 (1997); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  Such is the case here, where the 
appellant had only peacetime service.  

As noted above, the service medical, administrative, and 
personnel records are completely negative for complaints, 
notations, or indications of any alleged rape in service.  
Psychological evaluation in service was for depression noted 
to be secondary to persistent pelvic discomfort due to her 
(now service-connected) bilateral inferior pubic rami 
fractures, not any in-service personal assault.  

Neither does the post-service evidentiary record support or 
corroborate the veteran's account of alleged in-service rape.  
The veteran herself in April 1992 related claimed PTSD to her 
service-connected bilateral inferior pubic rami fractures, 
not any in-service personal assault.  Numerous post-service 
VA psychiatric inpatient and outpatient records from 1992 to 
June 1997 reflect consideration of the veteran's military 
history, but none contain allegations of in-service rape.  
Rather, they document allegations of pre-service childhood 
physical and sexual abuse by a family member, and allegations 
of post-service rape.  When PTSD was first medically assessed 
in January 1997, over 10 years post service, it was not 
medically related to any incident of service, including 
unproven and uncorroborated allegations of in-service rape.  

In July 1997, a VA psychiatric examiner diagnosed PTSD, but 
found no documentation of a claimed in-service rape in the 
claims file which could link the veteran's current symptoms 
to such claimed in-service incident of personal assault.  The 
Board accords great probative value to the comprehensive July 
1997 VA psychiatric examination report, as the medical 
comments and opinions therein were rendered by a physician 
who reviewed the entire claims file and the veteran's 
documented military, medical, occupational, financial, 
relationship, family, alcohol/drug, and psychiatric history; 
currently examined the veteran and recorded clinical 
psychiatric findings and diagnoses; and reached conclusions 
as to the etiology of her PTSD based on consideration and 
specific discussion of all pertinent medical evidence and 
events reflected in the evidentiary record.  As a result, the 
Board considers that VA examination report to play a decisive 
role in the disposition of the issue on appeal.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (It is the responsibility 
of the Board to assess the credibility and weight to be given 
to the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993).

Neither is the veteran's claim corroborated by any other 
evidence.  Additional medical evidence, consisting of a May 
1998 statement from a VA physician who had been treating her 
for PTSD for the last 3 years, contained no history of in-
service rape, and did not link the PTSD to any incident of 
military service.  The July 2001 statement from the veteran's 
mother, to the effect that the veteran confided her alleged 
in-service rape to her at the time of her medical discharge 
from service, is of little probative value, in light of the 
veteran's own contradictory March 1999 statement that she 
kept information about her alleged in-service rape from her 
mother's knowledge until many years after separation from 
service.  

The Board has considered the veteran's assertions in 
connection with the claim on appeal.  However, as a layman 
without the appropriate medical and psychiatric training and 
expertise, she is not competent to render a probative opinion 
on a medical matter-such as whether she has PTSD as a result 
of alleged in-service rape.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski,      2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997)  (a layman is generally not capable of 
opining on matters requiring medical knowledge).     

Under these circumstances, the Board finds that the claim for 
service connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable to this appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

  
ORDER

Service connection for PTSD is denied.


REMAND

With respect to the claim for a rating in excess of 10 
percent for residuals of bilateral inferior pubic rami 
fractures, the Board finds that additional development is 
warranted.  

The veteran last underwent a VA orthopedic examination in 
April 2001.  However, appellate review of that examination 
report discloses that it does not contain sufficient clinical 
findings to fully and fairly evaluate the claim for a higher 
rating on appeal.  Appellate review also discloses that the 
RO's February 2001 request for the VA examination erroneously 
failed to specify that the veteran's claims file must be 
provided to the examining physician, as a result of which the 
examiner did not have the veteran's complete documented 
medical history for review prior to the examination.  Under 
these circumstances, the Board finds that the RO should 
arrange for the veteran to undergo another VA orthopedic 
examination to obtain information needed to equitably 
adjudicate the claim.  

The veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, shall result in 
denial of the claim for increase.  See 38 C.F.R.   § 3.655(b) 
(2003).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran does not 
report for the scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination sent to her by the 
pertinent VA medical facility. 

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal, notifying her that she has a full one-year period for 
response (of which she was not previously notified).  See 
38 U.S.C.A § 5103; but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. § 5103(b)(3) (amending 
the relevant statute to clarify that the VA may make a 
decision on a claim before the expiration of the one-year 
VCAA notice period).  The RO should also request the veteran 
to submit all evidence in her possession.  After providing 
the required notice, the RO should obtain any additional 
evidence for which she provides sufficient information and, 
if necessary, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159.  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should send to the veteran and 
her representative a letter requesting 
her to provide sufficient information 
and, if necessary, authorization to 
enable it to obtain any additional 
pertinent evidence not currently of 
record.  The RO should also invite her to 
submit all pertinent evidence in her 
possession, and explain the type of 
evidence that is her ultimate 
responsibility to submit.  The RO's 
letter should clearly explain that she 
has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

2  If the veteran responds, the RO should 
assist her in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R.  
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran and her representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  After all available records and/or 
responses have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo a VA orthopedic 
examination to determine all residuals of 
bilateral inferior pubic rami fractures.  
The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of her 
documented medical history and 
assertions.  All indicated tests and 
studies (to include  X-rays of the 
pelvis, hips, and knees and range of 
motion testing of each hip and knee, 
expressed in degrees, with standard 
ranges provided for comparison purposes) 
should be accomplished, and all clinical 
findings should be reported in detail.    

With respect to each hip and knee, the 
physician should render specific findings 
as to whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination.  If pain on motion 
is observed, the doctor should indicate 
the point at which pain begins.  He 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss of either hip or knee due 
to pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, he 
should express such functional loss in 
terms of additional degrees of limited 
motion.  The examiner should specifically 
state whether, in his opinion, the 
veteran has slight, moderate, or marked 
residual hip or knee disability.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

4.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
her by the pertinent VA medical facility. 

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  If the veteran 
fails to report for the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b) as 
appropriate.    
 
8.  Unless the benefit sought on appeal 
is granted to the veteran's satisfaction, 
the RO must furnish to her and her 
representative an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford her the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).
 


	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



